DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 04/11/2022 has been considered and entered.  The response has been considered but was not found to be persuasive.  However, the amendment further necessitates new grounds of rejections.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4 – 8, 10 – 23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ichitani et al. (WO 2016133093A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Ichitani et al. (WO 2016133093A1) which is published as Hattori et al. (US 2018/0023022) and relied upon for making the instant rejections.
In regards to claim 1, Hattori teaches heat treatment oil composition for treatment of a metal material comprising a base oil A) and a vapor blanket breaking agent B) selected from one or more of petroleum resin, terpene resin, rosin and their derivatives (abstract).  The base oil can be mixtures of base oils such as one or more kinds of mineral oils and synthetic oils having kinematic viscosity at 40ºC (Kv40) of preferably from 5 to 500 mm2/s (cSt), or preferably from 5 to 40 cSt when used as a cold oil or from 50 to 500 cSt when used as a hot oil [0013, 0014]. The mixture of base oils having overlapping viscosities overlaps the claimed limitation.
 	The treatment oil composition has a characteristic number of second obtained from a cooling curve obtained according to the cooling capability test method of JIS K2242:2012 of 3 seconds or less and preferably 2.50 seconds or less [0057].  Since the same ingredients are taught with oils having similar viscosities, the characteristic number of seconds should be similar.  For instance, in the examples, the characteristic number of seconds was as low as 1.52 which provides the limitation of 1.5, or is close enough to make the claimed limitation obvious.  Since the composition is similar and comprises similar ingredients with similar characteristic times, the cooling time when cooling from 800ºC to 300ºC should be similar.  
In regards to claim 4, Hattori teaches the composition having the vapor blanket agent such as the petroleum resin having a softening point of from 40ºC to 150ºC, or from 85 to 130ºC [0045].
In regards to claims 5, Hattori teaches the composition wherein the petroleum resin has a number average molecular weight (Mn) of 200 to 5000 [0040].
In regards to claims 6, 7, Hattori teaches the composition having the claimed limitation [0034].
In regards to claim 8, Hattori teaches the composition and base oil having the kinematic viscosity of the claims [0023, 0024].
In regards to claim 10, Hattori teaches the compositions having the JIS K2242:2012 time of 3 seconds or less which does not overlap the claimed range of 4 seconds and higher but is close enough to make it obvious.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
In regards to claims 11, 12, Hattori teaches the composition wherein the resin is present in an amount of 6% and the base oil is present at 94% [Example 1, Table 1].
In regards to claim 13, Hattori teaches the composition wherein two or more kinds of materials are used as vapor blanket breaking agent outside the previously recited ingredients which may be combined in a range that does not impair the luster, thus providing a luster improving agent [0049].  The rosin and acidic components comprising acids and esters are also luster improving agents [0038, 0043 and 0044] according to the description of such agents in the applicant’s disclosure [see paragraph 0039 of applicants’ specification].
In regards to claim 14, Hattori teaches the composition comprise the oil for treating a metal material, thus provides for treating such metal materials when the oil is applied to the material.  The oil was used in the treatment of a silver specimen [0076].
In regards to claim 15, Hattori teaches the composition comprising the blend of the base oil and the petroleum resin vapor film rupturing agent thus provides the method of producing the composition by mixing the two ingredients.
In regards to claims 16 – 18, Hattori teaches the composition having the claimed limitations as previously stated [0034].
In regards to claim 19, Hattori teaches the composition comprising one or more kinds of mineral oils as previously stated.  Mineral oils are Group I to III oils and thus, the use of Group III type mineral oil would have been obvious.
In regards to claim 20, Hattori teaches the composition comprises the base oil at from 80% up to less than 100% or less than 98% by weight of the composition [0015].  The oil can be one or more mineral oils having viscosities that overlaps the low and high viscosity ranges of the claim as previously stated.
In regards to claim 21, Hattori teaches the composition wherein the vapor film breaking agent is present at greater than 0% and up to 20% in the composition [0025].  The composition comprises one or more kinds of mineral oils which can be paraffinic oil as they are one type of mineral oil from a small group including paraffinic and naphthenic oils and having viscosities which overlaps the low and high viscosity ranges of the claims.
In regards to claim 22, Hattori teaches the composition having the petroleum resin such as dicyclopentadiene-aromatic (i.e., styrene, -methylstyrene, -methylstyrene, vinyltoluene, etc.) copolymerization petroleum resin etc., as claimed but does not teach the presence of luster agents [0018 – 0023].  However, such additives are known for use in heat treatment oils in minor amounts of the claim and would have been obvious to persons of ordinary skill in the art at the time the claim was filed.  For instance, Sweet et al. (US 2005/0011597) teaches quenching oil (heat treatment oil) having succinic derivatives such as succinic imides etc., which are luster agents, present in amounts of from about 0.2 to about 10% or from about 0.1 to about 5% by weight of the composition [0061].  
Alternatively, salicylate detergents may also be present in minor amounts which provides the luster improving agent of the claim [0041].  Similarly, Kobessho et al. (US 2009/0056834) teaches heat treatment oil composition comprising minor amounts of optional additives including brightness improving ingredients such as oils and fats, fatty acids, alkenyl succinimide and substituted aromatic carboxylic ester derivatives [0039].  When used in minor optional amounts as allowed by Kobessho and Hattori (Hattori allows ingredients other than base oil to be present at from 0 to less than 20% for instance), the claimed amounts would be provided.
Thus, the use of the luster improving agents and, in the amounts, allowed by Sweet or Kobessho in the composition of Hattori would have been obvious as they are directed to additives and suitable amounts for the use in similar compositions.
In regards to claim 23, Hattori teaches the composition having the claimed limitations as previously stated.
Claim(s) 1, 4 – 8, 10 – 23 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ichitani et al. (US 2010/0186853) or, in the alternative, under 35 U.S.C. 103 as obvious over Ichitani et al. (US 2010/0186853)
In regards to claim 1, Ichitani teaches heat treatment oil composition comprising base oil (abstract).  The composition can comprise vapor film breaking agent such as a petroleum resin, asphalt, etc., in amounts of from 0.5 to 10% [0047].  In the examples, the composition comprises a quenching capability cooling time of from 3.5 to 6 [Table 1].  Ichitani teaches the composition having base oil with kinematic viscosity at 100ºC (Kv100) of from 1 to 50 mm2/s and thus would be expected to have Kv40 within the claimed range [0027].  
The composition comprises mixed base oil such as mixed mineral and synthetic oils which are mixed at arbitrary ratio [0017, 0030].  The base oil preferably has a kinematic viscosity of preferably from 1 to 50 cSt at 100ºC, and thus the Kv40 which is intrinsically higher and would overlap each of the claimed range [0027].  For instance, since the viscosity index is 95 or higher, the mixed base oil would have a calculated preferred Kv40 range of from about 2.9 to 1375 cSt which overlaps the claimed range [0029].  
The heat treatment oil composition has a cooling time of 6 seconds or less or from about 3.5 seconds [0053].  While the characteristic number of second in the Examples is higher than 1.5 seconds, the vapor film braking agent used in the examples was asphaltene.  However, Ichitani teaches the vapor film braking agent can be petroleum resin similar to the present claims and thus would be expected to have similar characteristic number of seconds when used in a composition having similar base oil and ingredients.
In regards to claims 4 – 7, Ichitani teaches the composition comprising resins such as petroleum resins but does not particularly recite the resin of the claims.  However, in view of Ichitani et al. (WO 2016133093A1) also published as Hattori et al. (US 2018/0023022) the claimed resins are known for use in similar compositions and would have been obvious to persons of ordinary skill in the art at the time the claims were filed for use in the composition of Ichitani.
In regards to claim 8, Ichitani teaches the composition having the claimed limitations as previously stated. 
In regards to claim 10, Ichitani teaches the composition having the claimed limitation.
In regards to claims 11, 12, Ichitani teaches the composition having base oil at amounts of from 88 to 96% and the resin at from 0.5 to 10% as previously stated [Table 1].
In regards to claim 13, Ichitani teaches the composition having acids as a component B which are luster improving agents [Table 1].
In regards to claim 14, Ichitani teaches the composition which are useful for treating metallic materials and thus when the composition is added to the surface the claimed method is intrinsically provided [0002, 0003].
In regards to claim 15, Ichitani teaches the composition having the claimed ingredients thus providing the method of preparing the composition by mixing the claimed ingredients.
In regards to claims 16 – 18, Ichitani in view of Hattori teaches the composition having the claimed ingredient as previously discussed.
In regards to claim 19, Ichitani teaches the composition which comprises various kinds of mineral oils such as paraffinic and naphthenic mineral oils [0026].  Mineral oils are Group I to III oils and thus the use of Group III mineral oils would have been obvious.
In regards to claims 20, 21, Ichitani teaches the composition which can comprise base oil as balance after additives in amounts of from 60 to 99.8% [0021].  In the examples, base oil is present at from about 88% to about 96% in the composition.  The base oil comprises Kv40 overlapping the claimed ranges.  The vapor film breaking agent is present at from 0.5 to 10% in the composition [0047].
In regards to claims 22, 23, Ichitani in view of Hattori teaches the composition having the petroleum resin agent as previously discussed.  Ichitani teaches the composition can comprise salicylate detergent which is a luster improving agent and can be present in amounts of from 0.1 to 20% in the composition [0033 – 0039].  Fatty acids such as aliphatic acids having from 8 to 20 carbon atoms which also provides luster improvement are also present at from 0.1 to 20% in the composition [0043, 0044].

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that Hattori fails to teach blends of high and low viscosity base oils as claimed.  The argument is not persuasive.
Hattori teaches blends of one or more types of mineral oils with synthetic oil wherein the oils have Kv40 overlapping the lower and higher viscosities of the claims.
Applicant similarly argues that Ichitani fails to teach blends of base oils as claimed.  The argument is not persuasive.
Ichitani similarly teaches blends of mineral oils and synthetic base oils having Kv100 of preferably 1 to 50 cSt at a VI of 90 which provides Kv40 that overlaps the claimed high and low viscosities of the claims.
Applicant also argues that Ichitani further fails to exemplify the characteristic number of seconds obtained from the cooling curve of 1.2 to 1.5 as the examples which preferably comprises asphaltene as the vapor film rupturing agent provides values of 1.9 or higher.  The argument is not persuasive.
Since Ichitani teaches other rupturing agents are useful such as petroleum resins as those of the claims, when they are used similar characteristic number of seconds obtained from the cooling curve would be expected.  Also, the teachings of Ichitani are not limited to the exemplified embodiments alone.
Applicant further alleges that the composition demonstrates unexpected results.  The argument is not persuasive.
The inventive examples are not commensurate in scope with the claims.
While the claims do not limit the amounts of the high viscosity and low viscosity base oils, inventive examples 1 and 2 limit the amounts of the high viscosity oil to from 66 to 43.5% and the low viscosity oil to from 43.5 to 88.1% which does not support the breadth of the claims.
While the claims allow the low viscosity oil to have Kv40 of from 1 to 50 cSt and the high viscosity oil to have Kv40 of greater than 50 cSt to 550 cSt, the inventive examples require a specific viscosity for the high viscosity oil, and low viscosity oils having from about 10 to 14 cSt which does not support the breadth of the claims.
While the independent claim does not particularly limit the amounts of vapor film rupturing agent, the inventive examples limit them to amounts of from 4.4 to 12 which does not support the breadth of the claimed range.
While the independent claim does not particularly require the presence of other additives, the inventive examples require their presence at specific amounts which does not support the breadth of the claims.
According to MPEP 716.02(d), the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Also, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). 
The results are not persuasive.
Example 3 which comprises two low viscosity base oils has similar performance as oils of Examples 1 and 2 having blends of lower and higher viscosity oils of the claims.  Also, Example 2, which is inventive, fails to provide the characteristic number of seconds of the claims.
Applicant has thus failed to provide examples that are commensurate in scope with the claims and sufficient to rebut the case of obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771